PER CURIAM.
We affirm the defendant’s conviction and sentence but reverse the imposition of a lien in the amount of $250.00 for the services of the Public Defender. At the time of sentencing, the defendant was not advised of his right to contest the lien. As we explained in Neal v. State, 688 So.2d 392 (Fla. 1st DCA 1997), the failure to give notice of intent to impose a lien for the services of appointed counsel is fundamental error. Accordingly, we reverse the lien in this case notwithstanding the absence of an objection at the time of sentencing. On remand, the trial court may *300impose the lien again provided the defendant is given notice and an adequate opportunity to contest the amount. In all other respects we affirm.
Affirmed in part and reversed in part.
MICKLE, LAWRENCE and PADOVANO, JJ., concur.